DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of prior U.S. Patent No. 11,194,064 B1. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 11, 13 – 14, 16, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saracen (US 2007/0140413 A1).
With respect to independent claim 1, Saracen teaches in Fig. 2 a portable device for measuring radiation in-situ, comprising:
a housing 225;
a phantom material 220; as disclosed in paragraph [0020] representing an object or substance to be irradiated by an irradiator; wherein the phantom material has density equivalence with the object or substance to be irradiated as disclosed in paragraph [0020];
a radiation detector as disclosed in paragraph [0033] embedded within the housing and the phantom material, wherein the radiation detector measures an amount of exposure of the phantom material to radiation when an irradiation device emits the radiation within range of the phantom material; and
a processor 500 as disclosed in paragraph [0034] that perform operations, the operations comprising:
receiving, to the processor, a current signal including a measurement including
the amount of exposure of the phantom material to the radiation as disclosed in paragraph [0033]; see paragraph [0042].
With respect to dependent claim 2, Saracen teaches in paragraph [0041] wherein the operations further comprise analyzing the current signal including the measurement.
With respect to dependent claim 3, Saracen teaches in paragraph [0052] wherein the operations further comprise storing the information associated with the measurement.
With respect to dependent claim 4, Saracen teaches in Fig. 6 wherein the operations further comprise transmitting information via 2500 associated with the measurement including the amount of exposure to a remote device for further processing, analysis, or a combination thereof.
With respect to dependent claim 6, Saracen teaches a transceiver 2500, wireless chip, or both, configured to transmit information associated with the measurement to a remote device.
With respect to dependent claim 7, Saracen teaches in paragraph [0033] for measuring radiation exposure, and therefore teaches  wherein the operations further comprise processing the current signal including the measurement to generate a numerical value associated with the amount of exposure of the phantom material to the radiation.
With respect to dependent claim 8, Saracen teaches a cable datalink 2500 configured to facilitate transmission of information associated with the measurement to a remote device connected to the cable.
With respect to dependent claim 9, Saracen teaches wherein the radiation detector comprises an ion chamber, a semiconductor-based radiation detector as disclosed in paragraph [0033], a solid-state-based radiation detector, or a scintillator.
With respect to dependent claim 10, Saracen teaches in paragraph [0046] a universal serial bus port for facilitating transmission of information associated with the measurement to a computing device connected to the universal serial bus port.
With respect to dependent claim 11, Saracen teaches  wherein the portable device is cylindrical in shape, rectangular in shape, square in shape, polygonal in shape, any shape mimicking any object shape as shown in Fig. 2, any shape mimicking a body part shape, any shape mimicking a food item shape, any shape mimicking an organism shape, or any other shape.
With respect to independent claim 13, as discussed above in the rejection justification to claim 1 Saracen teaches a method for measuring radiation in-situ, comprising:
measuring, by utilizing a radiation detector of a portable device, an amount of exposure of a phantom material of the portable device to radiation, wherein the amount of exposure is measured when an irradiation device emits the radiation within range of the phantom material, wherein the phantom material has density equivalence with an object or substance to be irradiated by the irradiation device;
providing, to a processor of the portable device, a current signal including a measurement of the amount of exposure of the phantom material of the portable device to the radiation;
processing, by utilizing the processor, the current signal including the measurement to generate information associated with the current signal including the measurement; and
transmitting the information to a device communicatively linked to the portable device.
With respect to dependent claim 14, as discussed above Saracen teaches storing the information and the current signal in the processor of the portable device.
With respect to dependent claim 16, as discussed above Saracen teaches transmitting the information to the device via a cable connection made via a universal serial bus port of the portable device and the remote device, via a wireless transmission from a wireless chip of the portable device to the remote device, or a combination thereof.
With respect to dependent claim 18, as discussed above Saracen teaches processing the current signal including the measurement to generate a numerical value associated with the amount of exposure of the phantom material to the radiation.
With respect to dependent claim 19, Saracen teaches in Fig. 2 replacing the phantom material having the density equivalence with the object or substance with a new phantom material having a different density equivalence with a different object or substance.
With respect to independent claim 20,  as discussed above Saracen teaches a device for measuring radiation in-situ, comprising:
a housing;
a phantom material representing an object or substance to be irradiated by an irradiator; wherein the phantom material has density equivalence with the object or substance to be irradiated; and
a radiation detector embedded within the housing and the phantom material, wherein the radiation detector measures an amount of exposure of the phantom material to radiation when an irradiation device emits the radiation within range of the phantom material.
Allowable Subject Matter
Claims 5, 12, and 17 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
an onboard radiation-shielded battery for providing power to the portable device, the radiation detector, the processor, or a combination thereof. 
With respect to dependent claim 12, the prior art of record fails to teach or reasonably suggest:
wherein the housing comprises a plurality of portions, wherein the processor is housed in a first portion of the plurality of portions and the radiation detector and the phantom material are housed in a second portion of the plurality of portions.
With respect to dependent claim 15, the prior art of record fails to teach or reasonably suggest:
 activating or deactivating the portable device via a switch of the portable device.
With respect to dependent claim 17, the prior art of record fails to teach or reasonably suggest:
providing power to the portable device via a radiation-shielded battery of the portable device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884